               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

FUSION INDUSTRIES, LLC,                     )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )          No. CIV-19-691-C
                                            )
JEFFREY WHALEN and                          )
JAMES BOZEK,                                )
                                            )
                    Defendants.             )

                      MEMORANDUM OPINION AND ORDER

      Now before the Court is Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction, as well as Plaintiff’s Response and Defendants’ Reply thereto. (Dkt. Nos. 3,

4, 7.) The motion is now at issue.

      I.     Introduction

      Plaintiff is an Oklahoma-based company, with headquarters in Oklahoma City, that

mainly provides “electrical infrastructure installation and support services to electric

cooperatives and electric utility companies.” (Dkt. No. 1-2, p. 1.) Despite its Oklahoma

roots though, Plaintiff also maintains an office in Texas. In 2017, Plaintiff hired both

Defendants—two Texas residents—to work in its Texas office.

      During their time with Plaintiff, Defendants spent most of their time in Texas.

Defendant Whalen did come to Oklahoma for some business meetings, and even obtained

an Electrical Journeyman License in the state. (Dkt. No. 4, pp. 3-4.) Nonetheless, for the

most part, Defendants’ interactions with Oklahoma were electronic.                  These

communications included reaching out to Oklahoma for various aspects of their work,
including to fill their staffing needs. (Id. at 3.) Additionally, Defendants’ employment

agreements are governed by Oklahoma law.

       Both Defendants resigned in May 2019. According to Plaintiff, though, before

resigning, they began soliciting regular customers and inducing them to do business with

Plaintiff’s competitor, for whom Defendants went to work soon after resigning. And, after

they resigned, they began soliciting Plaintiff’s employees to transition with them to

Plaintiff’s competitor. (Dkt. No. 4-1, p. 4.)

       Plaintiff then filed this suit, which accuses Defendants of breach of contract, tortious

interference, and violations of the Oklahoma Uniform Trade Secrets Act, as well as the

Oklahoma Deceptive Trade Practices Act. (See Dkt. No. 1-2.) Defendants, however, now

move to dismiss this case—maintaining that Oklahoma cannot exercise personal

jurisdiction over them.

       II.    Standard

       When a court’s jurisdiction is contested, the plaintiff has the burden of proving

jurisdiction exists. Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). But in

the preliminary stages of litigation, the plaintiff’s burden is light. Doe v. Nat’l Med. Servs.,

974 F.2d 143, 145 (10th Cir. 1992). Where, as here, a district court considers a pre-trial

motion to dismiss for lack of personal jurisdiction without conducting an evidentiary

hearing, the plaintiff need only make a prima facie showing of personal jurisdiction to

defeat the motion. OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091

(10th Cir. 1998); Wenz, 55 F.3d at 1505. And when evaluating the prima facie case, all



                                                2
factual disputes must be resolved in favor of the plaintiff in determining whether it has

made the requisite showing. Wenz, 55 F.3d at 1505.

       To demonstrate personal jurisdiction over a nonresident defendant, a plaintiff must

satisfy the requirements of the forum’s long arm statute, as well as the federal Constitution.

Equifax Servs., Inc. v. Hitz, 905 F.2d 1355, 1357 (10th Cir. 1990). Oklahoma’s long arm

statute is coextensive with the constitutional limitations imposed by due process. Rambo

v. Am. S. Ins. Co., 839 F.2d 1415, 1416-17 (10th Cir. 1988). Therefore, if jurisdiction is

consistent with due process, Oklahoma’s long arm statute authorizes jurisdiction over a

nonresident defendant. Due process requirements are satisfied when personal jurisdiction

is asserted over a nonresident defendant that has certain minimum contacts with the forum

state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).

       Here, minimum contacts may be demonstrated by showing a defendant’s contacts

with the forum warrant the exercise of specific jurisdiction.* Generally, courts may

exercise specific jurisdiction if “the nonresident defendant ‘purposefully directed’ its

activities at the forum state.” Dudnikov v. Chalk & Vermillion Fine Arts, Inc., 514 F.3d

1063, 1071 (10th Cir. 2008). Purposeful direction exists when there is “an intentional

action . . . expressly aimed at the forum state . . . with [the] knowledge that the brunt of the



       *
         Typically, minimum contacts may also be demonstrated by showing that a
defendant is essentially “at home” in the forum state. Goodyear Dunlop Tires Operations,
S.A. v. Brown, 564 U.S. 915, 919 (2011). Nevertheless, in asserting that this Court has
personal jurisdiction over Defendants, Plaintiff relies exclusively on arguments
surrounding specific—rather than general—jurisdiction. (See Dkt. No. 4, p. 6.) So the
Court finds that it need not address whether it may exert general personal jurisdiction over
Defendants.
                                               3
injury would be felt in the forum state.” Dudnikov, 514 F.3d at 1072. Also, a plaintiff’s

“injuries must arise out of defendant’s forum-related activities.” Id. at 1071 (internal

quotations and citations omitted). The relationship between a defendant and the forum

state, moreover, “must arise out of contacts that the defendant himself creates with the

forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014) (internal quotation marks and

citations omitted). Thus, “a plaintiff’s contacts with the forum State cannot be decisive in

determining whether the defendant’s due process rights are violated.” Id. at 279 (internal

quotation marks and citations omitted).

       III.   Discussion

       Taking Plaintiff’s facts as true, the Court must first determine whether Plaintiff has

demonstrated Defendants’ minimum contacts with Oklahoma. According to Plaintiff,

Defendants agreed to work for Plaintiff—an Oklahoma-based company with headquarters

in Oklahoma City—in 2017.         For both Defendants, their employment contracts are

governed by Oklahoma law, and they were directed to contact Oklahoma-based contacts

with any questions or concerns about the contract.

       Both Defendants also reached out to Oklahoma for different aspects of their work,

including to fill their staffing needs. Defendant Whalen, moreover, attended business

development meetings at Plaintiff’s main office in Oklahoma, and obtained an Electrical

Engineering Journeyman License in Oklahoma. And, perhaps most importantly, Plaintiff

alleges that Defendants illegally solicited Plaintiff’s regular customers, as well as its

employees—all in an effort to damage Plaintiff in Oklahoma. Upon review of these facts,



                                             4
the Court finds that Plaintiff has shown that Defendants have developed sufficient

minimum contacts with Oklahoma.

         Nevertheless, the Court still must determine whether jurisdiction over Defendants

is “‘reasonable in light of the circumstances’” and therefore comports with the “traditional

notions of fair play and substantial justice.” Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc.,

618 F.3d 1153, 1161 (10th Cir. 2010) (quoting Dudnikov, 514 F.3d at 1080). Courts

generally do so by evaluating the following factors:

         (1) the burden on the defendant, (2) the forum state’s interest in resolving the
         dispute, (3) the plaintiff’s interest in receiving convenient and effective
         relief, (4) the interstate judicial system’s interest in obtaining the most
         efficient resolution of controversies, and (5) the shared interest of the several
         states in furthering fundamental social policies.
Id. (quoting Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1279-80 (10th Cir.

2005).

         On balance, the Court finds that these factors weigh in Defendants’ favor. Indeed,

the Court finds that only factor (2) favors Plaintiff. Oklahoma certainly has a strong interest

in interpreting its own laws. But factors (1) and (4) favor Defendants, given that they are

individuals, and that many potential witnesses reside in Texas. And even though factor

(3) takes into account Plaintiff’s interest, it weighs much heavier where “a Plaintiff’s

chances of recovery will be greatly diminished by forcing [it] to litigate in another forum.”

OMI Holdings, 149 F.3d 1086. Here, however, Plaintiff has operations in Texas and has

made no allegation that the removal of litigation to that forum would burden it. So the

Court finds that this factor is neutral. Finally, the Court finds that this case does not

implicate any “fundamental social policies” of Oklahoma—it only concerns whether

                                                5
Defendants engaged in tortious conduct aimed at Plaintiff. In sum, the Court finds that

exercising jurisdiction over Defendants here would offend the “‘traditional notions of fair

play and substantial justice.’” Bartile Roofs, 618 F.3d at 1161. Defendants’ motion will

therefore be granted.

                                     CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction (Dkt. No. 3) is GRANTED.

       IT IS SO ORDERED this 6th day of November, 2019.




                                            6
